Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 4-7:
A glass plate module with the limitation “wherein the connection terminal includes: a single installation portion that is fixed to the electrically conductive layer via the lead-free solder; a standing portion that extends from an end portion of the installation portion in a direction away from the glass plate; and a connection portion that is coupled to an end portion of the standing portion on the opposite side to the installation portion and extends in a direction away from the installation portion along a surface direction of the glass plate,  wherein the lead-free solder extends horizontally on the electrically conductive layer surface beyond the standing portion and an upper end of the lead-free solder extends on the standing portion, a length of the standing portion between a surface of the installation portion that faces the electrically conductive layer and a surface of the connection portion that faces the electrically conductive layer is 2 mm or more, and the standing portion stands at an angle of 80 degrees or more to the installation portion” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.


All the originally filed claims are examined for patentability. The restriction requirement for the species, as set forth in the Office action mailed on July 27, 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 28, 2021